DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 7/21/2022 have been entered.
Claims 30-42 are pending.
The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 7/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto Miles et al., Expert Opinion on Drug Metabolism & Toxicology, 12:5, 581-588 in view of Schwartz et al., Nat Clin Pract Oncol 2007:4;424-432, Archer et al., Fertility and Sterility, 2017;108(1):152-160, Bass and Williams, Clinical Pharmacokinetics 15:396-420 (1988), and Verbeeck, Eur J Clin Pharmacol (2008) 64:1147–1161. Benedetto Miles et al. is reference of record.
Benedetto Miles et al. teaches that it is effective for using 150mg daily and 200mg twice daily, 250mg of elagolix in treating endometriosis associated pain (see page 584, col. 1, third paragraph bridging col. 2, first paragraph).  Benedetto Miles et al. teaches elagolix as mainly metaobolized in the liver (see page 583, col. 2, Pharmacokinetics and metabolism Section). Benedetto Miles et al. teaches the administration of elagolix lasts for 24-week and 6 months (see page 584, col. 1 last paragraph bridging col. 2, first paragraph).
Benedetto Miles et al. does not expressly teach the step of assessing the patients using Child-Pugh classification, a method to treat endometriosis and endometriosis associated pain.  Benedetto Miles et al. does not expressly teach the adjustment of dosage based on Child-Pugh classification the patient is. Benedetto Miles et al. does not expressly teach the step of measuring the herein claimed liver enzyme level.
Schwartz et al. teaches the Child-Pugh classification for assessing the liver function in cirrhosis patietns, with class C being the most severe and class A is the least severe (see page 426, Table 1).  The examiner notes that as the conditions of the patients gets severe, the score increases and the classification of the patients being assigned according to the scores. 
Archer et al. teaches a phase 2a clinical study for administering elagolix for treating menstrual bleeding associated with uterine fibroids.  Archer et al. teaches patients that are discontinued the studies due to liver function abnormal testing (asparate transaminase and alanine aminotransferase) (see page 157, col. 2, last paragraph bridging page 158, col. 1, first paragraph).
Bass and Williams teaches a list of about 100 drugs on whether dosage adjustment would be required in patients having liver dysfunction in various degree. Among these drugs, majority of these drugs require no dosage adjustment; some require dosage adjustment in mild liver disease, and only a few require complete avoidance of the drugs (see Table II). 
Verbeeck teaches pharmacokinetics and dosage adjustment for drugs in patients with hepatic dysfunction. Verbeeck teaches there are various factors that alter the pharmacokinetics of a drug in patient with hepatic dysfunction (see the abstract, page 1150-1154, col. 1, first paragraph). Verbeeck teaches “Both the Food and Drug Administration (FDA) and the European Medicines Agency (EMEA) have published a guidance for industry on the evaluation of the pharmacokinetics of medicinal products in patients with impaired hepatic function. These guidelines recommend that a pharmacokinetic study be carried out during development of a medicinal product that is likely to be used in patients with impaired hepatic function and when hepatic impairment is likely to significantly alter the pharmacokinetics of the drug substance or its active metabolite(s). The primary objective of such a study is to identify patients at risk and to assess whether a dosage adjustment is required for patients with impaired hepatic function. These guidelines recommend that the Child-Pugh classification be used to categorize patients according to their degree of hepatic impairment.” (see page 1157, col. 1, second paragraph).  Verbeeck further teaches “When no recommendations for dosage adjustment in patients with hepatic dysfunction based on their Child-Pugh score are available, the following general considerations will be helpful. It is assumed that the drug is mostly eliminated by hepatic mechanisms (metabolism, biliary excretion). 
1. Drugs with a relatively high hepatic extraction ratio: The oral bioavailability of these drugs can be drastically increased in patients with chronic liver disease, and the dosage should be reduced accordingly. Following systemic administration (iv, im, sc, etc.), the plasma clearance may be reduced if hepatic blood flow is decreased. 
2. Drugs with a low hepatic extraction and high plasma protein binding (>90%): The oral and intravenous clearance of these drugs is determined by the intrinsic capacity of the hepatic elimination mechanisms and the unbound drug fraction in blood or plasma. The intrinsic clearance will be reduced to a degree determined by the functional status of the liver and the specific metabolic pathway(s) involved in the elimination of the drug. Because the unbound fraction of drug in blood or plasma may be significantly increased in patients with chronic liver disease, pharmacokinetic evaluation should be based on unbound blood/plasma concentrations, and dosage adjustment may be necessary even though total blood/plasma concentrations are within the normal range. 
3. Drugs with a low hepatic extraction ratio and low plasma protein binding (<90%): 
The oral and intravenous clearance of these drugs is determined by the intrinsic capacity of the hepatic elimination mechanisms and the unbound drug fraction in blood or plasma. The intrinsic clearance will be reduced to a degree determined by the functional status of the liver and the specific metabolic pathway(s) involved in the elimination of the drug. Fluctuations in the unbound drug fraction in blood or plasma are rather small and will not significantly affect blood/plasma clearance of the drug. Dosage adjustment may be necessary and should be aimed at maintaining normal total (i.e., bound plus unbound) plasma concentrations.
4. The elimination of drugs that are partly excreted in unchanged form by the kidneys will be impaired in patients with the hepato-renal syndrome. It should be taken into account that creatinine clearance significantly overestimates glomerular filtration rate in these patients. 
5. The volume of distribution of hydrophilic drugs may be increased in patients with chronic liver disease who have edema or ascites. As a consequence, the loading dose may have to be increased in these patients if a rapid and complete effect of the drug is required. Since many hydrophilic drugs are eliminated primarily in unchanged form by the kidneys, renal function should be taken into consideration. 
6. Extreme caution is recommended when using drugs with a narrow therapeutic index in patients with liver disease and when administering any drug to patients with severe liver dysfunction (Child-Pugh class C).
In conclusion, drugs must be given with caution to patients with severe hepatic insufficiency such as is the case in cirrhosis. Before administering drugs that are largely eliminated by hepatic mechanisms, their potential therapeutic benefits must be carefully counterbalanced with their risk for serious toxic reactions. This is especially true for drugs with a narrow therapeutic index and for sedatives, central analgesics, and anxiolytics, which may precipitate the occurrence of hepatic encephalopathy. If these drugs are needed by the cirrhotic patient, they should be started at a low dose which may subsequently be titrated to obtain the desired therapeutic effect.” (see page 1157, col. 1, second-to-last paragraph bridging page 1158, col. 1, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ elagolix, to patients with the herein claimed hepatic function and liver enzymes testing, in the herein claimed dosage and dosing regimen, in a method to treat endometriosis and endometriosis associated pain. 
One of ordinary skill in the art would have been motivated to employ elagolix, to patients with the herein claimed hepatic function and liver enzymes testing, in the herein claimed dosage and dosing regimen, in a method to treat endometriosis and endometriosis associated pain. It is well-known that elagolix is metabolized in liver (according to Schwartz et al.) and can cause liver enzyme abnormality (according to Archer et al).  Therefore, according to Verbeeck, testing the patients‘ liver functions by measuring the liver enzymes, and classify them according to Child-Pugh classification, then assessing the risk vs benefits of administering to the particular patient with hepatic impairment, followed by adjusting the dosage and the dosing regimen based on the severity of hepatic impairment of the patients would be reasonably expected to maximize the therapeutic effect of elagolix and minimize the side effect of elagolix.  Since it is well-known that both the FDA and EMEA provide guideline to test the pharmacokinetic of the potential drug and weigh the risk and benefit of administering such drug compound.  Verbeeck lists 6 points as to assessing the pharmacokinetics of the drugs in various situations. In all of the situations, the suggestion would be administering the drug with caution and in the case of severe liver dysfunction, extreme caution is required. 
Furthermore, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. For these and other self-evident reasons, it would have been obvious to have used much longer or shorter dosing regimens of the herein claimed agents to treat endometriosis and thereby reduce treating the associated pain.  In addition, the effective dosage to treat endometriosis-associated pain are 150mg and 250mg. Therefore, it would be reasonably expected the effective dosage would be at least within the range of 150-250mg of elagolix.  Since the instant claimed dosage falls within the range of elagolix taught in the cited prior art, prima facie case of obviousness exists.

Response to Arguments
Applicant's arguments filed 7/21/2022 averring the cited prior art’s failure to teach or suggest dosing adjustment have been fully considered but they are not persuasive. The examiner has already addressed the argument in the above rejection under 35 USC 103a with the additional references explaining this is routine and recommended by the FDA and EMEA to evaluate the pharmacokinetics of the drug in hepatic impairment patients. Therefore, assessing liver function (especially knowing elagolix effect on liver function) and adjusting the dose to avoid side effect and maximize therapeutic effect is obvious.
Applicant’s arguments filed 7/21/2022 averring Orihann being contraindicated in women with known hepatic impairment of disease have been considered.  The reference showing Orihann being contraindicated in women with known hepatic impairment was published after the effective filing date of the instant application.  Therefore, such reference can not be used as a probative evidence to show the state of the art at the time of filing. The examiner notes that at the time of filing, no information with regard to the contraindication of elagolix in hepatic impairment patients. When no information is provided, according to Verbeeck, , testing the patients‘ liver functions by measuring the liver enzymes, and classify them according to Child-Pugh classification, then assessing the risk vs benefits of administering to the particular patient with hepatic impairment, followed by adjusting the dosage and the dosing regimen based on the severity of hepatic impairment of the patients would be reasonably expected. Therefore, possessing the teachings of the cited prior art, one of ordinary skill in the art would have been motivated to use elagolix in patients with hepatic impairment (depending on the severity of it) for treating pain associated with endometriosis.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627